Citation Nr: 1435284	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to higher disability ratings for arthritic changes of the lumbar spine, initially rated as 10 percent disabling prior to November 5, 2008, and rated as 20 percent disabling since.  

3.  Entitlement to an increased rating for status post arthroscopy and subtotal lateral meniscectomy of the right knee, currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to February 2, 2007, for the grant of service connection for arthritic changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, increased the Veteran's disability rating for the service-connected right knee disability to 10 percent, effective February 2, 2007; granted service connection for the lumbar spine disability, assigning a 10 percent disability rating, also effective February 2, 2007; and reopened and denied the claim for service connection for a cervical spine disability.  

In May 2007, the Veteran, inter alia, expressed disagreement with the effective date for the grant of service connection for the lumbar spine disability.  

In March 2009 the RO increased the rating for the lumbar spine disability to 20 percent, effective November 5, 2008.  

In an April 2009 rating decision, the RO assigned a temporary 100 percent convalescent rating for the service-connected right knee disability from March 5, 2009 to April 30, 2009, and thereafter continued the 10 percent rating.  

In a January 2012 decision, the Board reopened and remanded the cervical spine disability claim, and remanded the additional disabilities on appeal for further evidentiary development.   The Board additionally reopened and remanded claims of entitlement to service connection for a right hip disability, a left ankle disability, and a right shoulder disability for further development.  The Board also disposed of additional claims on appeal in that decision.   

In a September 2012 rating decision, entitlement to service connection was granted for right hip tendonitis, for a left ankle disability, and for right shoulder tendinopathy.  Thus, these claims were granted in full.

The issues of entitlement to higher initial and increased disability ratings for service-connected lumbar spine and right knee disabilities and entitlement to an earlier effective date for the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The May 2012 examiner did not diagnose a current cervical spine disability and noted that diagnostic studies were normal and did not show arthritis; she also reported; however, that the Veteran had limitation of cervical spine motion and did not discuss records from a private chiropractor.   The chiropractor's records included a 1998 report of cervical spine arthritis on X-ray examination of the lumbar spine, and ongoing treatment for neck pain.  Clarification is needed.  Romanowski v. Shinseki, 26 Vet. App. 303 (2013) (requiring Board to obtain clarification as to whether a previously diagnosed disability had resolved or the diagnosis was in error where current VA examination showed no disability).

During the May 2012 VA examinations that most recently assessed the severity of the Veteran's service-connected lumbar spine and right knee disabilities, the Veteran reported having flare-ups of lumbar spine disability after sitting for as much as 30 to 45 minutes, causing increased pain; and flare-ups of right knee disability with walking.  He also reported having knee inflammation and popping with prolonged walking and standing.  Notably, however, the VA examiner did not provide an opinion with respect to the degree of additional limitation of lumbar spine and right knee motion present during flare-ups and swelling.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the earlier effective date for the award of service connection for the lumbar spine disability, the Board notes that the Veteran raised the issue of whether CUE was committed in the October 1998 rating decision.  This issue is inextricably intertwined with the effective date issue, but cannot be adjudicated by the Board in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-4 (2006).  

The AOJ did not adjudicate the Veteran's CUE claim prior to readjudicating his earlier effective date claim as instructed in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, these claims are REMANDED for the following action:

1.  Ask the physician who conducted the May 2012 VA examination to review the claims file and clarify whether the Veteran has a current cervical spine disability.  

She should opine whether the reported limitation of motion was a manifestation of cervical spine disability; and also clarify whether the findings of cervical spine arthritis on the September 1998 X-ray study were erroneous or the disability has sine resolved.

If the physician finds a current cervical spine disability, she should opine whether it, at least as likely as not, is the result of in-service injuries, including those documented in the record.

The examiner should provide reasons for the opinions.

If the examiner is not available, another physician should review the record and provide these onions.

2.  Schedule the Veteran for a VA examination of his right knee and lumbar spine.  The VA examination report or addendum should indicate that a complete copy of this REMAND was reviewed in association with the examination.  All necessary studies and tests should be conducted

With respect to the right knee disability, the examiner should specifically address the following: 

a)  Report the Veteran's ranges of flexion and extension of the right knee in degrees.

b)  Determine whether the service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine whether the Veteran has favorable or unfavorable ankylosis of the right knee.

d)  State whether there is lateral instability or subluxation of the right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

e)  Note the presence and severity of any impairment of the tibia or fibula, and describe any genu recurvatum found to be present.

With respect to the lumbar spine disability, the examiner should specifically address the following:

a)  Report the Veteran's ranges of lumbosacral spine motion in degrees.

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Taking into consideration the Veteran's reports of radiating pain into lower extremities, determine the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  Any specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset of any radiculopathy should be noted.

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since February 2007.

2.  Adjudicate the Veteran's CUE allegation regarding the October 1998 rating decision that denied entitlement to service connection for a low back disability. 

This issue should not be certified to the Board unless a timely substantive appeal is received after a notice of disagreement and statement of the case.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





